EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Shimmick (Reg. No. 44,335) on 07 September 2022.

The application has been amended as follows: 
Claim 1 is amended as follows:
“incising tissue” in line 1 is amended to --incising a tissue of an eye--
“a volume of tissue” in line 12 is amended to --a volume of the tissue--
“the volume of tissue” in lines 12-13 is amended to --the volume of the tissue--
Claim Interpretation
As a result of the examiner’s amendment to claim 1, the only instance of tissue is a tissue of an eye and each recitation of “tissue” that follows is being treated as being limited to the tissue of the eye.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references, Atwell (US PGPub 2017/0333114), Eggers et al. (US 5,683,366), Iida et al. (US PGPub 2009/0301860), Feingold (WO 00/09055), Daxer (US PGPub 2011/0313344), and Woloszko et al. (US PGPub 2001/0025177), fails to reasonably teach or suggest a system for incising a tissue of an eye with a plasma comprising an elongate electrode configured to flex and generate the plasma to incise the tissue, an electrical energy source coupled to the elongate electrode in a parallel configuration, a spring tensioning element, a contact plate configured to engage and shape the tissue, and a support structure operatively coupled to the contact plate configured to advance and retract the spring tensioning element and elongate electrode as specifically claimed. The prior art teaches a system for incising tissue using a plasma generated with an elongate electrode configured to flex and incise the tissue, as well as a contact plate and support structure, however when either considered alone or in any proper combination the prior art fails to specifically disclose or render obvious a system that would be reasonably configured to generate plasma to incise a tissue of an eye as specifically claimed since none of the references provide the use of plasma cutting of eye tissue specifically any such conclusion otherwise would require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794